UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-1273


JAMES SMITH WHITLOCK, III,

                Plaintiff – Appellee,

          v.

JARED GREENLEE, in his individual capacity,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:10-cv-00958-CCE-JLW)


Submitted:   August 25, 2014             Decided:   September 11, 2014


Before SHEDD, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dan M. Hartzog, Jr., Kari Russwurm Johnson, CRANFILL, SUMNER &
HARTZOG, LLP, Raleigh, North Carolina, for Appellant. James
Smith Whitlock, III, Appellee Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               James Smith Whitlock, III, filed this 42 U.S.C. § 1983

(2012)    action       against    Jared    Greenlee,       alleging    that,       because

there    was    no     probable    cause    to     support    either    a     search   of

Whitlock’s vehicle or his subsequent arrest, both the search and

the     arrest        violated     Whitlock’s        Fourth    Amendment           rights.

Whitlock also raised related state law claims.                    Greenlee filed a

motion    for    summary    judgment       based    on    qualified     immunity.       A

magistrate judge recommended granting the motion with respect to

the state law claims but denying it with respect to the Fourth

Amendment       claims.         Over    Greenlee’s    objections,       the    district

court adopted the report, denying the summary judgment motion in

part and granting it in part.              Greenlee noted a timely appeal.

               This     court     may    exercise        jurisdiction       over     final

decisions, 28 U.S.C. § 1291 (2012), and certain interlocutory

and collateral orders.            28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545

(1949).          While     interlocutory           orders     generally        are     not

appealable, an order denying a claim of qualified immunity is

immediately appealable under the collateral order doctrine “to

the extent that it turns on an issue of law.”                               Mitchell v.

Forsyth, 472 U.S. 511, 530 (1985); Iko v. Shreve, 535 F.3d 225,

234 (4th Cir. 2008).             However, a district court’s determination

that a genuine issue of material fact exists so as to preclude

                                            2
summary   judgment      on   qualified     immunity   grounds      is    not

immediately appealable.      Johnson v. Jones, 515 U.S. 304, 313-20

(1995); Culosi v. Bullock, 596 F.3d 195, 201 (4th Cir. 2010).

           Because the qualified immunity determination in this

case   turns   on   unresolved   questions   of   fact,   we   dismiss   the

appeal for want of jurisdiction.         We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                 DISMISSED




                                    3